DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites on lines 2-3 “first and second flanges that are arranged opposite to each other and are configured for receiving fastening elements, and first and second snap-fit elements.  It is unclear what is meant by the first and second flanges receiving the fastening elements and first and second snap-fit elements.  Clarification and correction are required.
Claim 19 recites on lines 7-9 “wherein the second support part …. Receives the radiating element.  It is unclear what is meant by the second support part receiving the radiating element.  Clarification and correction are required.
Claims 2-18 and 20-23 are also rejected due to their dependency on independent claims 1 and 19 which have been rejected under 35 U.S.C. 112(b).




Claim 9 is objected to because of the following informality.  Claim 9 recites the limitation “the number” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites on line 4 the limitation “the one-piece radiating element”.  There is insufficient antecedent basis for this limitation in the claim.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al (US 2020/0185838) teach a radiator assembly for a base station antenna that includes two dipoles arranged in a cross-over manner, each dipole including two dipole arms, and two feeding lines, each feeding line being associated with a respective one of the dipoles.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JOSEPH J LAUTURE/           Primary Examiner, Art Unit 2845